Citation Nr: 0933785	
Decision Date: 09/09/09    Archive Date: 09/17/09

DOCKET NO.  09-21 249	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for the cause of 
the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active service from April 1945 to October 
1946.  He died in October 1991.  The appellant is his 
surviving spouse.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a September 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fargo, North Dakota.  

The September 2008 RO decision denied the appellant's 
application to reopen a claim of service connection for the 
cause of the Veteran's death.  The Board construes 
correspondence received in January 2009 as a timely notice of 
disagreement to the September 2008 RO decision.  See 38 
C.F.R. § 20.302(a) (2008).  As such, a May 2009 rating 
decision is deemed to be a readjudication during the pendency 
of the appeal of the September 2008 rating decision.  A 
substantive appeal was received within days after issuance of 
a statement of the case.  See 38 C.F.R. § 20.302(b) (2008).

This case has been advanced on the Board's docket.

The reopened claim of entitlement to service connection for 
the cause of the Veteran's death is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An October 2005 Board decision denied the appellant's 
application to reopen a claim of service connection for the 
cause of the Veteran's death, and the Board's decision was 
affirmed by an August 7, 2007 Memorandum Decision of the U.S. 
Court of Appeals for Veterans Claims, with Judgment issued on 
August 29, 2007.

2.  Evidence received subsequent to the October 2005 Board 
decision, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2005 Board decision that denied an appeal to 
reopen a claim for service connection for the cause of the 
Veteran's death is final.  38 U.S.C.A. § 7104 (West 2002 & 
Supp. 2008).

2.  Evidence received since the October 2005 Board decision 
is new and material, and the appellant's claim of service 
connection for the cause of the Veteran's death is reopened.  
38 U.S.C.A. § 5108 (West 2002 & Supp. 2008); 38 C.F.R. § 
3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable Board decision below to reopen the 
claim for service connection for the cause of the Veteran's 
death, any deficiency as to notice consistent with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), or as to compliance with 
the provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), is rendered moot.



Applicable Law

Service connection will be granted if it is shown that the 
veteran suffered from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation in line of duty of a preexisting injury suffered 
or disease contracted.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303.

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability incurred in 
or aggravated by service either caused or contributed 
substantially or materially to cause death.  For a service-
connected disability to be the cause of death, it must singly 
or with some other condition be the immediate or underlying 
cause, or be etiologically related to a service-connected 
disability.  To constitute a contributory cause, it is not 
sufficient to show that it casually shared in producing 
death, but, rather, there must have been a causal connection.  
38 C.F.R. § 3.312.

Generally, a final Board decision may not be reopened and 
allowed, and a claim based on the same factual basis may not 
be considered.  38 U.S.C.A. § 7104.

However, under 38 U.S.C.A. § 5108, "[i]f new and material 
evidence is presented or secured with respect to a claim 
which has been disallowed, the Secretary shall reopen the 
claim and review the former disposition of the claim."  38 
C.F.R. § 3.156(a), which defines "new and material evidence," 
was revised, effective August 29, 2001.  The instant claim to 
reopen was filed after that date (in June 2008), and the new 
definition applies.  "New" evidence means existing evidence 
not previously submitted to agency decisionmakers.  
"Material" evidence means existing evidence that, by itself 
or when considered with previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  Id.

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The question of whether new and material evidence has been 
received to reopen a claim must be addressed in the first 
instance by the Board because the issue goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate it 
on a de novo basis.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996), aff'g 8 Vet. App. 1 (1995).  If the 
Board finds that no such evidence has been offered, that is 
where the analysis must end; hence, what the RO may have 
determined in this regard is irrelevant.  Jackson, 265 F.3d 
at 1369; Barnett, 83 F.3d at 1383.  

If it is determined that new and material evidence has been 
submitted, the claim must be reopened.  The VA may then 
proceed to evaluate the merits of the claim on the basis of 
all evidence of record, but only after ensuring that the duty 
to assist the veteran in developing the facts necessary for 
his claim has been satisfied.  See Elkins v. West, 12 Vet. 
App. 209 (1999), but see 38 U.S.C.A. § 5103A (West 2002) 
(eliminating the concept of a well-grounded claim).

Analysis

A September 1998 Board decision denied the appellant's claim 
for service connection for the cause of the Veteran's death.  
That decision is final.  38 U.S.C.A. § 7104.  An October 2005 
Board decision denied the appellant's appeal to reopen a 
claim of service connection for the cause of the Veteran's 
death.  The October 2005 Board's decision was affirmed by an 
August 7, 2007 Memorandum Decision of the U.S. Court of 
Appeals for Veterans Claims, with Judgment issued on August 
29, 2007.  The October 2005 Board decision is final.  38 
U.S.C.A. § 7104.

The Veteran died in October 1991, and his original death 
certificate reflects that his death was due to cardiac arrest 
due to arteriosclerotic heart disease; a supplemental death 
certificate reflects that the cardiac arrest was due to colon 
cancer with metastases throughout his body.  At the time of 
the Veteran's death, service connection was not in effect for 
any disability.

The appellant essentially contends that radiation exposure 
the Veteran received during service was a contributing factor 
in him developing colon cancer, and the colon cancer 
contributed to the Veteran's heart attack and cardiac arrest.

Evidence of record at the time of the October 2005 Board 
denial included correspondence received in January 2005 from 
the Defense Threat Reduction Agency indicating that the 
Veteran's unit was present at Hiroshima and Nagasaki from 
November 27, 1945 to December 12, 1945.  While the Veteran's 
exposure to radiation during service has not been overtly 
denied by the prior Board decisions, it had likewise not 
previously been explicitly confirmed by VA (See August 2005 
Board hearing transcript, pages 13-14).  

There are specific diseases which may be presumptively 
service-connected if manifest in a radiation-exposed veteran.  
A "radiation-exposed" veteran is one who participated in a 
radiation-risk activity.  A "radiation-risk activity" 
includes onsite participation in a test involving the 
atmospheric detonation of a nuclear device or participation 
in the occupation of Hiroshima or Nagasaki between August 6, 
1945 and July 1, 1946.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 
3.309(d).  In applying this statutory presumption, there is 
no requirement for documenting the level of radiation 
exposure.  Colon cancer is among the specific listed diseases 
eligible for the service connection presumption under 38 
U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).

The October 2005 Board decision essentially denied the 
appellant's claim on the basis that the preponderance of the 
competent medical evidence of record tended to show that the 
Veteran's colon cancer had not been a material factor in 
causing his death.  In particular, the Board has essentially 
determined that the medical record contained no documentation 
of recurrent colon cancer at the time of the Veteran's death.  
In doing so, the Board relied, at least in substantial part, 
on an August 1996 (and February 1997 addendum) VA physician's 
opinion.

In correspondence received in June 2008, the Veteran's 
private physician (E.L.S., MD) stated, in pertinent part, as 
follows:

On review of the records of [the 
Veteran's] hospital illness at this time 
I find no record that a post mortem 
examination was done.  Therefore, I 
disagree with the VA physician that 
stated that there was no evidence of his 
colonic cancer with metastasis.  This 
would suggest a non-armed forces service 
related etiology to his death as [the 
Veteran] was exposed to high levels of 
radiation in the service.  In fact, a 
small bowel examination of the patient 
radiologically on 10-2-91 was reported by 
[Dr. D.P.B], the hospital radiologist, 
that the "Findings consisted with small 
bowel obstruction."  This is strong 
evidence that the [Veteran's] cancer had 
recurred as it is very unlikely that the 
obstruction was due to any thing other 
than recurrent cancer as the original 
cancer was resected in the recto-sigmoid 
area of the colon and scar formation from 
that surgery would be very unlikely to 
have recurred in the small bowel.  Based 
on this evidence, although it was well 
known that [the Veteran] was suffering 
with Arteriosclerotic Heart Disease it 
cannot and should not be denied that 
metastasis of his original colon cancer 
contributed significantly to his demise.

While the appellant has previously submitted arguments 
(considered by the prior Board decisions) that the Veteran 
had recurrent cancer at the time of his death, the June 2008 
statement makes a new medical argument with a well-reasoned 
rationale (that the October 1991 small bowel obstruction was 
due to, and indeed was a sign of, recurrent colon cancer) 
that has not been previously submitted or specifically 
discussed, at least directly, by the August 1996 VA physician 
or other evidence of record.

The Board concludes that the June 2008 private physician's 
statement, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim, and raises a reasonable possibility of 
substantiating the claim.  Hence, the additional evidence, 
when considered in conjunction with the record as a whole, is 
both new and material, and requires that the claim be 
reopened.


ORDER

The appeal to reopen the claim of entitlement to service 
connection for the cause of the Veteran's death is granted.


REMAND

The Board has determined that new and material evidence has 
been received sufficient to reopen the claim of service 
connection for the cause of the Veteran's death.

While the Board has found that the evidence has supported 
reopening this claim, the issue of whether the Veteran had 
recurrent colon cancer at the time of his death, and whether 
such colon cancer had a causal connection to the Veterans 
death, are medical questions that require medical expertise.  
As such, the Board finds that the claims file should be 
forwarded to a VA physician for an opinion that addresses the 
medical matters presented by this appeal.  38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Also, the RO must be afforded the opportunity to adjudicate 
the reopened claim de novo prior to Board appellate 
consideration.  Bernard v. Brown, 4 Vet. App. 384 (1993) 
[when the Board addresses in a decision a question that has 
not been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby].

Accordingly, the case is hereby REMANDED for the following 
actions:

1.  The claims folders should be 
forwarded to an appropriate VA physician 
for an opinion as to whether it is at 
least as likely as not that the Veteran's 
October 3, 1991 laparotomy and 
adhesiolysis for mechanical small bowel 
obstruction was necessitated by (or a 
sign of) recurrent colon cancer.  The VA 
physician is asked to comment, as 
appropriate, on the rationale contained 
in the private physician's (E.L.S., MD) 
letter received by VA in June 2008.  The 
examiner is also asked to state whether 
the Veteran's colon cancer had a causal 
connection to the Veteran's death.

2.  The AOJ should then readjudicate the 
reopened claim of entitlement to service 
connection for the cause of the Veteran's 
death.  If the benefit sought is not 
granted to the appellant's satisfaction, 
a supplemental statement of the case 
should be issued, and the appellant and 
her representative should be afforded the 
appropriate period to respond.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


